FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      February 17, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
MARK T. SALARY,

             Plaintiff - Appellant,

v.                                                        No. 14-3164
                                                 (D.C. No. 5:13-CV-03214-SAC)
LAWTON R. NUSS; BOARD OF                                    (D. Kan.)
JUSTICES,

             Defendants - Appellees.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, PORFILIO and BALDOCK, Circuit Judges.


      Appellant Mark T. Salary is a prisoner of the State of Kansas appearing pro se,

and seeking to proceed in forma pauperis (IFP). He appeals from the district court’s

order dismissing his civil rights complaint filed under 42 U.S.C. § 1983 for failure to

state a claim, subsequent to preliminary screening under 28 U.S.C. § 1915A. The


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court reasoned that the defendants—the members of the Kansas Supreme Court—

were absolutely immune in their judicial capacity from a civil suit challenging their

orders concerning the number of photocopies that must be provided with a pro se

brief in a state criminal appeal.

       Because appellant is pro se, we afford his pleadings a liberal construction.

See Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam). Appellant’s

argument on appeal that the concept of state judicial immunity violates the United

States Constitution lacks arguable merit, and we therefore dismiss the appeal as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). And because appellant does not

present a non-frivolous argument on appeal, we deny his motion for leave to proceed

IFP on appeal. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

As explained below, we also assess two “strikes” under the Prison Litigation Reform

Act (PLRA), 28 U.S.C. § 1915(g). In addition, we have reviewed appellant’s other

dismissals and conclude that he accumulated three strikes as of November 13, 2014.

       “Under the PLRA, prisoners obtain a ‘strike’ against them for purposes of

future ifp eligibility when their ‘action or appeal in a court of the United States . . .

was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim

upon which relief may be granted. . . .’” Hafed v. Fed. Bureau of Prisons, 635 F.3d
1172, 1176 (10th Cir. 2011) (quoting 28 U.S.C. § 1915(g)). The district court’s

dismissal of appellant’s complaint in this case for failure to state a claim constitutes a

strike. See id. Our dismissal of this appeal as frivolous constitutes a second strike.


                                           -2-
See Jennings v. Natrona Cnty. Det. Ctr. Med. Facility, 175 F.3d 775, 780 (10th Cir.

1999). When prisoners accumulate three strikes, they must “prepay the entire filing

fee before federal courts may consider their civil actions and appeals.” Id. (internal

quotation marks omitted). The “only exception” to the prepayment requirement in

§ 1915(g) is where a prisoner who has accrued three strikes has raised “a credible

allegation that he is in imminent danger of serious physical harm.” White v.

Colorado, 157 F.3d 1226, 1232 (10th Cir. 1998).

       Having reviewed appellant’s other dismissals, we conclude that he previously

accrued a strike when the district court dismissed his complaint as legally frivolous in

Salary v. United States Government, D.C. No. 5:14-cv-03067-SAC-DJW. The

district court entered its dismissal on June 6, 2014, and appellant did not appeal that

dismissal to this court, so it ripened to be counted as a strike on August 5, 2014,

when his sixty days to appeal to this court expired. See Hafed, 635 F.3d at 1178;

see also Fed. R. App. P. 4(a)(1)(B)(i) (allowing sixty days to appeal when the United

States is a party).

       This court has also twice previously advised appellant that he had acquired

strikes under § 1915(g). See Salary v. U.S. Gov’t, 575 F. App’x 826, 827 (10th Cir.

2014) (assessing one strike upon affirming the district court’s order dismissing the

complaint in D.C. No. 5:14-cv-03061-SAC); Salary v. Goff, 572 F. App’x 668, 670

(10th Cir. 2014) (assessing one strike upon affirming the district court’s order

dismissing the complaint in D.C. No. 5:13-cv-03052-SAC). Appellant was allowed


                                          -3-
ninety days in which to file a petition for writ of certiorari with the Supreme Court,

see S. Ct. R. 13.1, but he did not file a petition for writ of certiorari in either of those

cases. Our affirmance in Salary v. United States Government was entered on

August 11, 2014, so the strike assessed in that case counted against appellant as of

November 10, 2014. See Hafed, 635 F.3d at 1176 (“We now clarify that a strike

counts against a prisoner from the date of the Supreme Court’s denial or dismissal of

a petition for writ of certiorari, if the prisoner filed one, or from the date when the

time to file a petition for writ of certiorari expired, if he did not.”). Our affirmance in

Salary v. Goff was entered on July 24, 2014, and we denied appellant’s timely

petition for rehearing on August 15, 2014. The time to file a petition for writ of

certiorari with the Supreme Court runs from the denial of a timely petition for

rehearing. United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003). As a result,

the strike in Salary v. Goff counted against appellant as of November 13, 2014.

       Appellant accumulated his third strike and “struck out” under § 1915(g) on

November 13, 2014. His prior three strikes do not apply to the appeal before us

because it was filed before November 13, 2014. See Hafed, 635 F.3d at 1175

(indicating that a prisoner is barred from proceeding IFP if “he had three strikes

countable in this court at the time he filed” his appeal). But appellant may not

proceed IFP in any federal action or appeal, other than habeas, filed after

November 13, 2014, but must prepay the filing fee in full in order to proceed, unless

he satisfies the “imminent danger” exception in § 1915(g).


                                            -4-
       This appeal is dismissed as frivolous. Appellant’s motion for leave to proceed

IFP on appeal is denied, and he is directed to immediately pay the entire $505.00

filing fee for this appeal.


                                               Entered for the Court


                                               John C. Porfilio
                                               Circuit Judge




                                         -5-